Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a final action in response to amendment filed on 10/21/2021. Claims 1-20 are pending.
Please Note:
Examiner notices that “an occurrence of” associated with subsequent state change in previous version of claim 1 is missing from the filed amendment without any corresponding marking. It appears that Applicant is working off the amendment with an incorrect version of the claim. Examiner will interpret that “an occurrence of” is meant to be deleted.
Claim Objection

Claims 1, 20 are objected because claim 1 includes “a ground device state change”, this appears to correspond to state change in facility device. Therefore, the phrase should be amended into “a ground vehicle service provider device state change”. Similarly, claim 20 recites “a ground state change”, and that should also be amended into “a ground vehicle service device state change”.
Claim 2 is also objected because “the aerial device”, while seemingly referring back to “aerial vehicle service provider device” in claim 1, it would be clearer if it were amended to use the same terminology.
Claim 13 is objected because an “and” is missing between “the state change,” and “the subsequent state change”; thereby making clear that the third subsequent state change occurs after both the state change and the subsequent state change.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-9, 12, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel (US 20190325757) in view of Sweeney (US 20150161554).
As per claim 1, Goel discloses a computing system comprising:
one or more processors (see at least Goel, 0142, The example computer 800 includes at least one processor 802); and
one or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the computing system to perform operations (see at least Goel, 0142-0143 memory 806 holds instruction and data used by the processor 802), the operations comprising:
obtaining, from a user device, a request for a transportation service that comprises at least an aerial transport of a user, wherein the request is generated via a user software application that runs on the user device (see at least Goel, 0031-0032, A user provides a pickup location and destination within the application and the client device 140 sends a request for transport services to the transport services coordination system 115. … a transport request can be serviced by a combination of ground-based and aerial transportation);
determining an aerial service provider associated with at least one aerial service provider device to provide the aerial transport for the user, wherein the aerial transport is associated with an origin aerial facility and a destination aerial facility (see at least Goel, 0160-0161, For example, requests may be considered eligible if any time may be saved by servicing them at least in part with a VTOL aircraft … In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node. See also Fig. 11, step 1120 determine whether request is eligible to be serviced by VTOL);
generating a multi-modal transportation itinerary for facilitating the aerial transport for the user, the multi-modal transportation itinerary comprising at least a first transportation leg, a second transportation leg, and a third transportation leg, wherein the aerial service provider is associated with the second transportation leg to provide the aerial transport to the user during the second transportation leg (see at least Goel, 0161, In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node; and (3) from the landing node to the destination);
monitoring the transportation service that comprises at least the aerial transport of the user to determine a plurality of state changes associated with the transportation service, wherein each of the plurality of state changes is indicative of a progress of the transportation service (see at least Goel, 0162, The rider boards the VROL … system 130 sends a notification to the transport services coordination system 115 that the rider has completed boarding … or the rider may be requested to confirm when boarding is complete via the client device. Examiner notes that this shows a state of boarding has not completed and a state of boarding has completed.), 
wherein monitoring the transportation service comprises obtaining data associated with a plurality of devices involved in the transportation service, wherein the plurality of devices comprise the user device, one or more ground vehicle service provider devices, one or more aerial vehicle service provider devices, and one or more facility devices (see at least Goel, 0162-0163, either a computer system in the VTOL aircraft or a node management system 130 sends a notification … or the rider may be requested to confirm … via the client device. See also 0029, 130 may be located at the node. See further 0130, 705 send out an invitation to one or more vehicles (or driver client device 140) … rider is paired with a vehicle for which the driver accepts the invitation. Examiner notes that client device is user device; computer in the VTOL is aerial vehicle service provider device, and node management system 130 that resides in the take-off node is facility device; and vehicle or driver client device that accepts the invitation is the ground vehicle service provider devices);
wherein each respective state change of the plurality of state changes is associated with one or more corresponding device states at one or more of the plurality of devices (See at least Goel, 0162-0163, either a computer system in the VTOL aircraft or a node management system 130 sends a notification … or the rider may be requested to confirm … via the client device. Examiner notes the state change (from non-boarded to boarded) is associated with information collected from these devices, which is an associated device state for each of these devices), 
wherein monitoring the transportation service comprises:
determining a state change associated with the transportation service of the plurality of state changes associated with the transportation service (see at least Goel, 0162, a computer system in the VTOL aircraft or a node management system 130 sends a notification … that the rider has completed boarding);
in response to the state change associated with the transportation service, adjusting an aerial software application that runs on the at least one aerial service provider device based at least in part on an aerial state change corresponding to the state change associated with the transportation service (see at least Goel, 0163-0164, In one embodiment, assuming the VTOL … has one or more empty seats, the transport service coordination system calculates a probability. … 115 sends 1160 instructions to the VTOL 120 to take-off when one or more conditions are met. Examiner notes whether to take off is an adjustment to software that runs on the VTOL and it is based on number of seats available, wherein the number of seat correspond to passenger boarding the VTOL);
determining  a subsequent state change of the plurality of state changes associated with the transportation service, wherein the subsequent state change occurs after the state change (see at least Goel, 0164, 115 sends 1160 instructions to the VTOL aircraft 120 to take-off … if (1) all of its seats are full. Therefore, VTOL takes off after rider has boarded the VTOL and the transportation service enters a state where the second leg is underway. Examiner further notes VTOL’s taking off is associated with the computer on VTOL, thereby being a device state at one or more plurality of devices);
determining a ground vehicle service provider associated with at least one ground vehicle service provider device to provide ground transportation for the user during the third transportation leg based, at least in part, on the subsequent state change (see at least Goel, 0128, 750 may not identify the specific ground-based vehicle that will pick the rider up at the arrival node until the VTOL-serviced leg is underway. See also 0130, For ground-based legs, … 750 may similarly send instructions to … a client device 140 associated with the driver of the vehicle. Examiner notes that the third leg is associated with a driver device and its selection is based on VTOL taking off); and
adjusting a ground software application that runs on the at least one ground vehicle service provider device associated with the ground vehicle service provider Examiner notes the vehicle or driver client device’s software is modified to have a passenger assigned in response to subsequent state change).

Goel does not explicitly disclose 
adjusting a ground software application that runs on the at least one ground vehicle service provider device associated with the ground vehicle service provider based on the subsequent sate change

Goel, as noted above, discloses adjusting software application of vehicle service provider device based on subsequent state change, however, Goel doesn’t explicitly teach that subsequent state change is based on a ground device state change. While Goel’s vehicle or driver client device accepts invitation, such acceptance does not necessary change a state in the vehicle or driver client device despite being strongly implied to do so.

Sweeney teaches that in order to solicit driver’s acceptance or rejection of a pending invitation, a ground vehicle device state change corresponding to the invitation received, which would in turn adjust a software application that runs on the ground vehicle device (see at least Sweeney, 0094, When the selected driver operates his or her driver device, the invitation can enable the driver to select … “Accept” or “Decline”. … If the driver accepts the invitation, then the transport has been arranged. Examiner notes the device state would change from a state where “Accept” button has not been pressed to one where “Accept” button has been pressed, which would trigger the driver being paired to the inviting passenger).
Therefore, it would have been obvious for one ordinary skilled in the art right before the effective filing date of the invention to combine Sweeney’s “Accept” button with Goel’s sending invitation to potential driver for the purpose of collecting driver’s acceptance to invitation (Sweeney: 0094).

As per claim 4, Goel further discloses the computing system of claim 1, wherein the operations further comprise:
adjusting the user software application that runs on the user device associated with the user based, at least in part, on a user state change corresponding to the state change associated with the transportation service (see at least Goel, 0162, rider’s client device 140 may confirm boarding based on signals detected … (e.g., Bluetooth, audio, etc.). Examiner notes that device software is adjusted to confirm boarding based on detected signals).

As per claim 5, Goel further discloses the computing system of claim 4, wherein adjusting the user software application that runs on the user device associated with the user based on the user state change corresponding to the state change associated with the transporatation service comprises:
determining the user state change for the user of the user software application, wherein the user state change comprises an indication that the user has completed a checked-in operation for the second transportation leg  (see at least Goel, 0162, rider’s client device 140 may confirm boarding based on signals detected … (e.g., Bluetooth, audio, etc.)); and
communicating data to the user device to implement the user state change within the user software application (see at least Goel, 0162, rider’s client device 140 may confirm boarding based on signals detected … (e.g., Bluetooth, audio, etc.). Examiner notes the Bluetooth signal is data communicated to the user device).

As per claim 6, Goesl discloses the computer system of claim 5, but does not explicitly disclose wherein to implement the user state change within the user software application, a user interface of the user software application is adjusted to reflect the user state change.
Goel, however, discloses that user may interact with user device to confirm boarding (0162), but does not explicitly such confirmation can be triggered by communicating data to user device (see claim 5), thereby does not explicitly disclose the limitation of claim 6.
Sweeney, however, as shown above in claim 1’s rejection above, can send data (invitation) to device that will adjust user device software application to reflect a user device state change (see at least Sweeney, 0034, invitation is sent to solicit an accept response).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Sweeney’s method of transmitting data in order to collect response data from user device with Goel’s method of requesting user device to provide confirmation of boarding for the purpose of facilitating information collection (Sweeney: 0034).

As per claim 8, Goel further discloses the computing system of claim 1, wherein the operations further comprise:
adjusting an origin facility software application that runs on a facility device associated with the origin aerial facility based, at least in part, on an origin facility state change corresponding to the state change associated with the transportation service (see at least Goel, 0162, a node management system 130 sends a notification to the transport services coordination system 115 that the rider has completed boarding. See also 0169,  unless expressly stated to the contrary, “or” refers to an inclusive or. Examiner notes that software of 130 is adjusted to send the notification based on passenger boarding that is associated with the origin facility and the node 130 that’s housed within the facility; further, because or is inclusive, it can coexist with aerial device transmitting notification)

As per claim 9, Goel further discloses the computing system of claim 1, wherein the operations further comprises:
determining a second subsequent state change associated with the transportation service of the plurality of state changes associated with the transportation service, wherein the second subsequent state change occurs after the state change and before the subsequent state change (see at least Goel, 0164, the original rider may be given the option between leaving at the specified time or waiting longer in exchange for a reduction in price. Examiner notes that the original rider is given the option to wait, which changes the state because the VTOL was scheduled to take off and this option is given after user boards and before VTOL takes off);
determining, based at least in part on the second subsequent state change associated with the transportation service, a subsequent user state change corresponding to the second subsequent state change associated with the transportation service for the user software application, wherein the subsequent user state change occurs after the user state change and comprises an indication that the user has boarded an aerial vehicle for the aerial transport (see at least Goel, 0164, the original rider may be given the option between leaving at the specified time or waiting longer in exchange for a reduction in price. Examiner notes that if user choose to wait, the user would enter a state of waiting beyond specified time, which is associated with the user that has a client device); and
Goel does not explicitly disclose
communicating data to the user device to implement the subsequent user state change within the user software application.
Goel, although discloses user is provided an option, it doesn’t explicitly disclose such option is provided to the user device. Goel, also discloses a user device that’s capable of sending notification regarding user status (0162). However, such notification is not explicitly to be in response to user receiving options.
Sweeney, nevertheless, teaches collecting user response by sending data to the user device to implement user state change within user software application (see at least Sweeney, 0034, invitation is sent to solicit an accept response).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Sweeney’s method of transmitting data in order to collect response data from user device with Goel’s method of requesting user device to provide user’s selection of options given for the purpose of facilitating information collection (Sweeney: 0034).

As per claim 12, Goel discloses the computing system of claim 12, wherein the operations further comprise:
Determining, based at least in part on the subsequent state change associated with the transportation service, a destination greeter state change corresponding to the subsequent state change for a destination greeter software application that runs on a destination greeter device associated with the destination facility, wherein the destination greeter state change comprise an indication that the aerial transport is approaching the destination facility (see at least 0030, a node includes one or more launch pads that may move from a take-off/landing position to embarking/disembarking position. … 130 may control the movement of the launch pad (e.g., in response to instructions received from … coordination system 115 and/or … VTOL 120). See also 0137, deadheading module 770 may send instruction indicating a VTOL … should relocate … to another node without any riders to make space available at the current node for a different VTOL aircraft to land. See also Fig. 7 where 770 is part of 115. Examiner notes that this means the leaving VTOL was at embarking/disembarking position because it was waiting for passenger but nevertheless ordered to leave because another VTOL is approaching and needs to land; therefore, the launch pad would move to take-off/landing position to accommodate leaving VTOL); and
Communicating data to the destination greeter device to implement the destination greeter stage change within the destination greeter software application (see at least 0030, a node includes one or more launch pads that may move from a take-off/landing position to embarking/disembarking position. … 130 may control the movement of the launch pad (e.g., in response to instructions received from … coordination system 115 …)).

Claim 20 contains limitation substantially similar to claim 1 except for being a method claim. Therefore it is rejected under similar rationale set forth above.

Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel  in view of Sweeney, further in view of Grunfeld (US 20120242492)
As per claim 2, Goel further discloses the computing system of claim 1, wherein adjusting the aerial software application that runs on the aerial device based, at least in part, on the aerial state change corresponding to the state change associated with the transportation service comprises:
determining the aerial state change for the aerial software application, wherein the aerial state change comprises an indication that the user has completed a check-in operation for the second transportation leg (see at least Goel, 0162, a computer system in the VTOL … sends a notification to the transport service coordination system 115 that the rider has completed boarding. Examiner notes when passenger boards, check-in has completed); and
Goel does not explicitly disclose
communicating data to the aerial device to implement the aerial state change within the aerial software application .
Goel, however, discloses that a rider would physically board the VTOL (0162) and notification in the form of data would be transmitted to inform another system that user has boarded (0162); furthermore, a list of riders currently aboard the VTOL is a type of information provided by computer on VTOL (0122). Despite all these disclosure implying converting data describing changes occurring in physical world, Goel does not explicitly disclose data indicating passenger boarding is communicated to VTOL’s computer.
Grunfield, nevertheless, teaches using sensor arrays to communicate data to a computer onboard an aerial vehicle to indicate an aerial state change within its application (see at least Grunfield, 0034, sensor array 14 … distributed throughout … an airplane. … occupancy state would be checked … then collated and correlated by the computer to output its seat occupancy state for the map display. See also 0031, 14 represents physical seat occupancy sensors … hardwired to the CPU 12. Therefore, the CPU is hardwired to the sensor, thereby indicating it is onboard the aircraft)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Grunfield’s sensory array to sense physical occupancy of each seat with Goel’s VTOL computer that transmits current rider list in the form of data for the purpose of speeding up plane embarking by collecting information of each seat using sensor arrays (Goel: 0030)

As per claim 3, Goel discloses the computing system of claim 2, but does not explicitly disclose wherein to implement the aerial state change within the aerial software application, a user interface of the aerial software application is adjusted to reflect the aerial state change.
Grunfield teaches herein to implement the aerial state change within the aerial software application, a user interface of the aerial software application is adjusted to reflect the aerial state change (see at least Grunfield, 0034, sensor array 14 … distributed throughout … an airplane. … occupancy state would be checked … then collated and correlated by the computer to output its seat occupancy state for the map display. See also 0029, CPU 12 also interfaces with … map display 20 and display thereon the seat occupancy information. See also 0043, sensors would be installed in the seats of the school bus and the display would be located near the driver. Therefore, a seat map interfaced with the CPU would show current occupancy information, which as shown in 0043, can be placed near the vehicle operator).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Grunfield’s sensory array to sense physical occupancy of each seat with Goel’s VTOL computer that transmits current rider list in the form of data for the purpose of speeding up plane embarking by collecting information of each seat using sensor arrays (Goel: 0030)

Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel in view of Sweeney, further in view of Cheikh (US 20140369570)
As per claim 7, Goesl discloses the computing system of claim 6, but does not explicitly disclose wherein the user interface of the user software application is adjusted to display boarding pass information associated with the aerial transport and the user. 
Cheikh teaches as part of boarding process, adjusting user interface of user software application to display boarding pass information (see at least Cheikh, 0100-0101, update may comprise information indicating that … passenger X has checked-in. A mobile boarding pass is then sent to the passenger’s mobile device. Consequently, the passenger may then proceed).
It would have been obvious for one ordinary skilled in the art just before the effective filing date of the present invention to combine Cheikh’s transmission of mobile boarding pass for display with Goel’s boarding process for the purpose of allowing easy identification of information even when passenger is seated. For example, information appears on mobile boarding pass can be helpful to verify if passenger is seating in the correct seat.

Claims 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel in view of Sweeney, further in view of Ma (US 20170197710)
As per claim 10, Goel further discloses the computing system of claim 9, wherein the operation further comprise:
determining, based at least in part on the second subsequent state change associated with the transportation service, a subsequent aerial state change corresponding to the second subsequent state change for the aerial software application, wherein the subsequent aerial state change comprises an indication that the user has boarded the aerial transport; and (see at least Goel, 0162, the original rider may be given the option between leaving at the specified time or waiting longer in exchange for a reduction in price. Examiner notes the VTOL’s computer is asked to be waiting despite being scheduled to take off after it has been waiting for the specified time after user has boarded)
Goel does not explicitly disclose
communicating data to the aerial device to implement the subsequent aerial state change within the aerial software application.

Ma, however, teaches that in a VTOL’s onboard computer, a flight plan would be stored, and wherein an external control center may
communicating data to the aerial device to implement the subsequent aerial state change within the aerial software application (see at least Ma, 0056, The content of a flight plan can include time schedule, … route to drop-off location. … flight control system 308 is configured to carry out a flight plan … after control center 102 transmits the flight plan. See also Fig. 1 where control center is separated from VTOL. And Fig. 3 where flight control system 308 includes onboard subsystems. Therefore, timing schedule is part of a flight plan stored in VTOL and therefore when VTOL is scheduled to wait, the flight plan would be different).

Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Ma’s VTOL receiving flight plan with Goel’s central system providing instruction regarding VTOL taking off for the purpose of allowing VTOL to execute scheduled task in order to complete the air transport (Ma: 0056-0057)

Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel in view of Sweeney, further in view of Farris (US 20160033966)
As per claim 11, Goel further discloses the computing system of claim 9, wherein the operations further comprises:
Determining, based at least in part on the second subsequent state change associated with the transportation service, Therefore, a delay departure would change the future distribution of VTOL in the destination facility and such delay is issued by passenger that’s already boarded);
Goel does not explicitly disclose
The subsequent state change would trigger a destination facility state change that correspond to a facility device associated with the destination aerial facility
Communicating data to the facility device to implement the destination facility state change within the destination facility software application

Farris, however, teaches 
The subsequent state change would trigger a destination facility state change that correspond to a facility device associated with the destination aerial facility (see at least 0081-0082, homing device 128 may also comprise a scheduler 450. When the airspace is in use by another drone … 450 may delay arrival…In operation,  shipper may notify the scheduler 450 of a pending order and expected time of arrival. The scheduler 450 may accept … or reject. See also 0066, 128 and the landing location 200 may be an integrated system. Examiner notes that this shows a delay (such as the delay intake-off) that changes existing itinerary would change the information stored in the scheduler, which is part of the landing facility)
Communicating data to the facility device to implement the destination facility state change within the destination facility software application (see at least Farris, 0082, In operation,  shipper may notify the scheduler 450 of a pending order and expected time of arrival. The scheduler 450 may accept).

Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Farris’ landing facility that includes a scheduler storing information regarding upcoming landing with Goel’s node management system 130 that manages the ground facility of a VTOL landing node for the purpose of ensuring safety operation (Farris: 0081-0082).
Claims 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel in view of Sweeney, further in view of Bulcao (US 20180107967)
As per claim 13, Goel further discloses the computing system of claim 12, wherein the operations further comprises:
determining a third subsequent state change associated with the transportation service of the plurality of state changes associated with the transportation service, wherein the third subsequent state change occurs after the state change and the subsequent state change (see at least Goel, 0030, a node includes one or more launch pads that may move from a take-off/landing position to embarking/disembarking position. … 130 may control the movement of the launch pad (e.g., in response to instructions received from … coordination system 115 and/or … VTOL 120). Examiner notes that this shows that after VTOL lands, a state change occurs to at least move the launch pad from a landing position to disembarking position to allow rider to leave)
In response to the third subsequent state change:
Determining, based at least in part on the third subsequent state change associated with the transportation service, a subsequent destination greeter state change corresponding to the third subsequent state change for the destination greeter software application, wherein the subsequent destination greeter state change comprises an indication that the aerial transport has arrived at the destination facility (see at least Goel, 0030, a node includes one or more launch pads that may move from a take-off/landing position to embarking/disembarking position. … 130 may control the movement of the launch pad (e.g., in response to instructions received from … coordination system 115 and/or … VTOL 120). Examiner notes that this shows that after VTOL lands, a state change occurs to at least move the launch pad from a landing position to disembarking position to allow rider to leave)
Communicating data to the destination greeter device to implement the subsequent destination greeter state change within the destination greeter software application, wherein the data is indicative of the ground vehicle service provider to provide ground transportation for the user during the third transportation leg (see at least Goel, 0030, a node includes one or more launch pads that may move from a take-off/landing position to embarking/disembarking position. … 130 may control the movement of the launch pad (e.g., in response to instructions received from … coordination system 115 and/or … VTOL 120). See also 0161, itinerary includes … (3) from the landing node to destination. Examiner notes that data is communicated to device in node 130 in order to actually move the launch pad from one position to another and the landing would indicate transition to third leg)
Goel does not explicitly disclose adjusting the destination greeter software application that runs on the greeter device based on the third subsequent state change to identify the ground vehicle service provider to provide ground transportation for the user during the third transportation leg.
Goel, however, discloses identifying the ground vehicle service provider to provide ground transportation for the user during the third transportation leg after the second leg is underway (0128) and that functionality may be distributed among elements in a different manner (0023). Goel, nevertheless, does not explicitly disclose that the triggering of identifying ground service provider is based on VTOL landing.
Bulcao, however, teaches using aircraft landing as a trigger to identify the ground vehicle service provider to provide ground transportation (see at least Bulcao, 0074, additional background task … to “listen” for the arrival of the plane at its destination. When the plane arrives, the … system may receive information … and … the process … of selecting qualified drivers near the destination airport).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the invention to combine Bulcao’s using landing of plane to initiate driver selection with Goel’s method of selecting driver at least until flight is underway for the purpose of quickly identifying qualified driver to provide service (Bulcao: 0074, 0001).

Claims 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel in view of Grunfeld (US 20120242492)
As per claim 14, Goel disclsoe a computing system comprising:
One or more processors (see at least Goel, 0142, The example computer 800 includes at least one processor 802); and
One or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the computing system to perform operations (see at least Goel, 0142-0143 memory 806 holds instruction and data used by the processor 802), the operations comprising: 
Monitoring a transportation service that comprises at least an aerial transport of a user to determine a plurality of state changes associated with the transportation service, wherein each of the plurality of state changes is indicative of a progress of the transportation service see at least Goel, 0162, The rider boards the VROL … system 130 sends a notification to the transport services coordination system 115 that the rider has completed boarding … or the rider may be requested to confirm when boarding is complete via the client device. Examiner notes that this shows a state of boarding has not completed and a state of boarding has completed.);
Wherein monitoring the transportation service comprises obtaining data associated with a plurality of devices involved in the transportation service, wherein the plurality of devices comprise a user device, one or more ground vehicle service provider devices, one or more aerial vehicle service provider devise, and one or more facility devise (see at least Goel, 0162-0163, either a computer system in the VTOL aircraft or a node management system 130 sends a notification … or the rider may be requested to confirm … via the client device. See also 0029, 130 may be located at the node. See further 0130, 705 send out an invitation to one or more vehicles (or driver client device 140) … rider is paired with a vehicle for which the driver accepts the invitation. Examiner notes that client device is user device; computer in the VTOL is aerial vehicle service provider device, and node management system 130 that resides in the take-off node is facility device; and vehicle or driver client device that accepts the invitation is the ground vehicle service provider devices); 
Wherein each respective state change of the plurality of state change is associated with one or more corresponding devise states at one or more of the plurality of devices (See at least Goel, 0162-0163, either a computer system in the VTOL aircraft or a node management system 130 sends a notification … or the rider may be requested to confirm … via the client device. Examiner notes the state change (from non-boarded to boarded) is associated with information collected from these devices, which is an associated device state for each of these devices)
Obtaining, from the user device, a request for the transportation service, wherein the request is generated via a user software application that runs on the user device (see at least Goel, 0031-0032, A user provides a pickup location and destination within the application and the client device 140 sends a request for transport services to the transport services coordination system 115. … a transport request can be serviced by a combination of ground-based and aerial transportation);
Determining an aerial service provider associated with at least one aerial service provider device to provide the aerial transport for the user, wherein the aerial transport is associated with an origin aerial facility and a destination aerial facility (see at least Goel, 0160-0161, For example, requests may be considered eligible if any time may be saved by servicing them at least in part with a VTOL aircraft … In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node. See also Fig. 11, step 1120 determine whether request is eligible to be serviced by VTOL)
determining a state change associated with the transportation service of the plurality of state change associated with the transportation service (see at least Goel, 0161, In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node. And see 0122, information about a given VTOL aircraft 120 includes … a list of currently assigned riders. Therefore, rider assignment is a state change associated with the transportation service);

generating a multi-modal transportation itinerary, based at least in part on the state change associated with the transportation service, for facilitating the aerial transport for the user, the itinerary comprising at least a first transportation leg, a second transportation leg, and third transportation leg, wherein the aerial service provider is associated with the second transportation leg to provide the aerial transport to the user during the second transportation leg (see at least Goel, 0161, In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node; and (3) from the landing node to the destination); 
determining a subsequent state change associated with the transportation service of the plurality of state changes associated with the transportation service, wherein the subsequent state change occurs after the state change (see at least Goel, 0162, The rider boards the VTOL … system 130 sends a notification to the transport services coordination system 115 that the rider has completed boarding … or the rider may be requested to confirm when boarding is complete via the client device. Examiner notes that this shows a subsequent change after assignment from a state of boarding has not completed and a state of boarding has completed.); and
adjusting the aerial software application that runs on the aerial device associated with the aerial service provider based at least in part on a subsequent aerial state change corresponding to the subsequent state change  (see at least Goel, 0163-0164, In one embodiment, assuming the VTOL … has one or more empty seats, the transport service coordination system calculates a probability. … 115 sends 1160 instructions to the VTOL 120 to take-off when one or more conditions are met. Examiner notes whether to take off is an adjustment to software that runs on the VTOL and it is based on number of seats available, wherein the number of seat correspond to passenger boarding the VTOL).

Regarding the limitation 
adjusting an aerial software application that runs on an aerial device associated with the aerial service provider based at least in part on an aerial state change corresponding to the state change associated with the transportation service;

Goel, as shown, has a database storing a list of passenger currently assigned to the VTOL and that certain information can be transmitted to VTOL. Goel, however, does not explicitly show a list of currently assigned passenger is part of data stored on VTOL computer.
Grunfield teaches passenger assignment data is part of data stored on flight computer (see at least Grunfield, 0030, CPU can reconcile seat occupancy information against the passenger flight data, informing flight attendants who is not at their assigned seat).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Grunfield’s passenger flight data with Goel’s transmission of VTOL data to VTOL computer for the purpose of enabling attendants to identify passenger who aren’t in their assigned seats (Grunfield: 0030).

As per claim 15, Goel further discloses the computer system of claim 14, wherein the state change occurs in response to determining the aerial service provider to provide the aerial transport for the user (see at least Goel, 0161, In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node. And see 0122, information about a given VTOL aircraft 120 includes … a list of currently assigned riders. Therefore, rider assignment is a state change associated with the transportation service)

As per claim 16, Goel further discloses wherein adjusting the aerial software application that runs on the aerial device associated with the aerial service provider based on the aerial state change corresponding to the state change associated with the transportation service comprises:
Determining, based at least in part on the state change associated with the transportation service, the aerial state change Therefore, rider assignment is a state change associated with the transportation service.);
Goel does not explicitly disclose
Aerial state change is for the aerial software application;
Communicating data to the aerial device to implement the aerial state change within the aerial software application.

Goel, as shown, has a database storing a list of passenger currently assigned to the VTOL and that certain information can be transmitted to VTOL. Goel, however, does not explicitly show a list of currently assigned passenger is part of data stored on VTOL computer.
Grunfield teaches passenger assignment data is part of data stored on flight computer (see at least Grunfield, 0030, CPU can reconcile seat occupancy information against the passenger flight data, informing flight attendants who is not at their assigned seat).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Grunfield’s passenger flight data with Goel’s transmission of VTOL data to VTOL computer for the purpose of enabling attendants to identify passenger who aren’t in their assigned seats (Grunfield: 0030).

As per claim 17, Goel further discloses the computing system of claim 14, wherein determining the occurrence of the subsequent state change associated with the transportation service fo the plurality of state changes associated with the transportation service comprises:
Determining that the user has completed a check-in operation for the second transportation leg, wherein the subsequent state change associated with the transportation service occurs as a result of determining that the user has completed the check-in operation for the second transportation leg (See at least Goel, 0162-0163, either a computer system in the VTOL aircraft or a node management system 130 sends a notification … or the rider may be requested to confirm … via the client device. Examiner notes that a boarded passenger has completed check-in)

As per claim 18, Goel further discloses the computing system of claim 17, wherein adjusting the aerial software application that runs on the aerial device associated with the aerial service provider based on the subsequent aerial state change corresponding to the subsequent state change associated with the transportation service comprises:
Determining, based at least in part on the subsequent state change associated with the transportation service, the subsequent state change comprises an indication that the user has completed check-in for the second transportation leg (See at least Goel, 0162-0163, either a computer system in the VTOL aircraft or a node management system 130 sends a notification … or the rider may be requested to confirm … via the client device. Examiner notes that a boarded passenger has completed check-in); and
Goel does not explicitly disclose
Communicating data to the aerial device to implement the subsequent aerial state change within the aerial software application
Goel, however, discloses that a rider would physically board the VTOL (0162) and notification in the form of data would be transmitted to inform another system that user has boarded (0162); furthermore, a list of riders currently aboard the VTOL is a type of information provided by computer on VTOL (0122). Despite all these disclosure implying converting data describing changes occurring in physical world, Goel does not explicitly disclose data indicating passenger boarding is communicated to VTOL’s computer.
Grunfield, nevertheless, teaches using sensor arrays to communicate data to a computer onboard an aerial vehicle to indicate an aerial state change within its application (see at least Grunfield, 0034, sensor array 14 … distributed throughout … an airplane. … occupancy state would be checked … then collated and correlated by the computer to output its seat occupancy state for the map display. See also 0031, 14 represents physical seat occupancy sensors … hardwired to the CPU 12. Therefore, the CPU is hardwired to the sensor, thereby indicating it is onboard the aircraft)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Grunfield’s sensory array to sense physical occupancy of each seat with Goel’s VTOL computer that transmits current rider list in the form of data for the purpose of speeding up plane embarking by collecting information of each seat using sensor arrays (Goel: 0030)

As per claim 19, Goel further discloses the computing system of claim 18, wherein the operation comprise:
Determining, based at least in part on the subsequent state change associated with the transportation service, a user state change corresponding to the subsequent state change associated with the transportation service for the user software application that runs on the user device, wherein the user state change comprise an indication that the user has completed the check-in operation for the second transportation leg (See at least Goel, 0162, the rider's client device 140 may confirm boarding based on signals detected by the client device (e.g., Bluetooth, audio, etc.) Therefore, user device receives data from VTOL indicating state change to boarding and automatically confirms such inquiry)
Communicating data to the user device to implement the user state change within the user software application (see at least Goel, 0162, the rider's client device 140 may confirm boarding based on signals detected by the client device (e.g., Bluetooth, audio, etc.). The Bluetooth signal is data transmitted to user device)
 Response to Argument
Applicant’s argument has been fully considered but are moot in view of the new grounds of rejection.
Applicant’s argument, while moot in view of the new grounds of rejection, Examiner respectfully disagree with the reasons that the combination of Goel, Cheikh, or Kim failed to teach. Specifically, examiner respectfully disagree that Goel failed to teach or suggest monitoring transportation service … to determine a plurality of state changes associated with the transportation service, wherein each of the plurality of state change is indicative of a progress and wherein each respective state change … is associated with one or more corresponding device states. Goel at least discloses two states that indicates whether passenger is on-board (Yes/No). Such boarding state can be associated with a plurality of devices such as VTOL computer, node management system 130, or client device (0162). The boarding/not-boarding state also indicate progress as VTOL does not take off to start second leg before passenger boards. Goel also indicates other state changes such as when landing, node 130 would be instructed to move launch pad from landing position to disembarking position (0030). Therefore, these limitation are taught by Goel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628